DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gerrit C. Winkel (77,357) on 11/05/2021.
41. 	(Currently Amended) An apparatus for checking an authenticity feature having an optical storage phosphor
a first light source configured to subjecta region of the optical storage phosphor, to at least one query sequence and/or to at least one charging sequence and/or to a preparation step;
one or several photodetectors; 
wherein the apparatus is configured to:
(a)	subject the optical storage phosphor to the at least one query sequence, respectively comprising at least a first readout process and a second readout process;
(b)	capture respectively at least a first and a second readout measurement value, which respectively are based on the detection of an optical emission in response to the respectively first or the respectively second associated readout process;
(c)	create a readout measurement value time series respectively associated with the at least one query sequence, comprising at least the first readout measurement value respectively associated with the first readout process and the second one respectively associated with the second readout process; and
(d)	evaluate the readout measurement value time series respectively associated with the query sequence for determining a dynamic behaviour from the readout measurement value time series under the respectively associated query sequence;
wherein in (d) the evaluating of the readout measurement value time series is effected quantitatively in order to determine at least one characteristic memory property of the optical storage phosphor.

43. 	(Currently Amended) An authenticity feature having an optical storage phosphor for checking the authenticity of the feature with an apparatus41, wherein the optical storage phosphor has a readout spectrum with at least one distinctive spectral structure which in the stimulation efficiency is configured varying with the wavelength, wherein the readout spectrum has at least one local minimum, in which the stimulation efficiency is reduced by at least 10% in comparison to the flanking maxima.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11,113,918 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 23-25, 27-33, 35-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 23-25, 27-33, 35-46 are allowed in light of the Terminal Disclaimer filed by the applicant on 10/22/2021. Claims 23-25, 27-33, 35-46 of the present application are not patentabily distinct from claims 1-23 of US patent No. 11,113,918 B2. Therefore, the claims are allowed on the same basis as claims 1-23 of US patent No. 11,113,918 B2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/             Examiner, Art Unit 2884